Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 11/15/21, Applicant amended claims 1, 8, and 15, canceled claims 3, 10, and 17, and added no new claims.  Claims 1-2, 4-9, 11-16, and 18-20 are presented rfor examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for performing hash joins in a way optimized for parallel processing computer systems (e.g., multi-core processors): dividing a plurality of data records into a set of groupings based on a hash value of each of the plurality of data records, each grouping in the set of groupings including a subset of the plurality of data records, each grouping associated with a set of bits that is a subset of bits of the hash value of each data record in the corresponding grouping, wherein each of the plurality of data records comprises a plurality of fields, a subset of the plurality of fields is common to the plurality of data records, and the hash value of each of the plurality of data records is computed based on values of the subset of fields in the corresponding data record; determining that a first grouping in the set of groupings is associated with a same set of bits as a second grouping in the set of groupings; and responsive to determining that the first grouping is associated with the same set of bits as the second grouping, assigning the first and second groupings to a worker thread.  Examiner believes these features, in combination with other features of the claimed invention, .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Attaluri et al (US 9,922,064) teaches building a hash table from multiple partitions of data via mapping keys using parallel threads, does not teach dividing data into a set of groupings, mapping hashes based on values from fields in the data, or assigning groupings to worker threads based on similar groupings based on bits (column 1 lines 21-34, columns 7-8 lines 46-44 figure 8).

Responses to Applicant’s Remarks
	Regarding rejections of claims 1-2, 4-9, 11-16, and 18-20 under 35 U.S.C. 101 for reciting mental processes, in view of amendments adding subject matter from dependent claims 3, 10, and 17, Examiner believes independent claims 1, 8, and 15 recite sufficiently more than the recited  mental processes and these rejections are withdrawn.  Regarding rejections of claims 1, 3-5, 8, 10-12, 15, and 17-18 under obviousness-type double patenting over US Patent 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        1/20/22